PER CURIAM.
Carmen Krasnick alleges error in the trial court’s order revoking her probation. Her points on appeal, while worded slightly differently, are identical to those raised by her husband and codefendant in Krasnick v. State, 691 So.2d 523 (Fla. 4th DCA 1997). In that case we affirmed the order revoking Lawrence Krasnick’s probation, writing only to note the Krasnicks waived review of alleged deficiencies in the 1989 probation order. As we said in that opinion, had the issue been properly preserved, we would conclude the Krasnicks’ failure to make even a minimal effort toward payment of monthly restitution supports affirmance. We affirm the order revoking Carmen Krasnick’s probation, and adopt the reasoning expressed in our opinion in case no. 95-3623.
POLEN, PARIENTE and GROSS, JJ., concur.